—Order, Supreme Court, New York County (Robert Lippmann, J.), entered on or about July 9, 1993, which granted defendant’s motion for summary judgment and denied plaintiff’s cross-motion for summary judgment, unanimously affirmed, without costs.
We agree with the IAS Court that the failure of defendant’s employee on two occasions to respond to a signal indicating a possible burglary despite hourly noise reminders, while clearly ordinary negligence, was not gross negligence, i.e, "conduct that evinces a reckless disregard for the rights of others or 'smacks’ of intentional wrongdoing” (Colnaghi, U.S.A. v Jewelers Protection Servs., 81 NY2d 821, 823-824, quoting Sommer v Federal Signal Corp., 79 NY2d 540, 554), and that the contract *328clause limiting defendant’s liability from its own negligence is therefore enforceable (compare, Stuart Rudnick, Inc. v Jewelers Protection Servs., 194 AD2d 317). Concur — Rosenberger, J. P., Kupferman, Rubin and Williams, JJ.